Citation Nr: 1022150	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-23 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar spine degenerative disc disease and lumbar strain.

2.  Entitlement to an increased evaluation in excess of 30 
percent for cervical strain.

3.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, , Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 
1983.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from November 2007 and December 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO).  In a November 2007 
rating decision, the RO confirmed and continued a previous 
denial of service connection for lumbar spine degenerative 
disc disease with lumbar strain, previously claimed as 
residuals of a lumbar injury.  In a December 2009 rating 
decision, the RO continued a 30 percent disability rating for 
cervical strain and denied service connection for sleep 
apnea.  

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in April 2010; the hearing 
transcript has been associated with the claims file.  

The issues of (1) entitlement to service connection for 
lumbar spine degenerative disc disease and lumbar strain; (2) 
entitlement to an increased evaluation in excess of 30 
percent for cervical strain; and (3) entitlement to service 
connection for sleep apnea are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  In an unappealed July 2002 rating decision, the RO denied 
service connection for residuals of a lumbar injury.

2.  The evidence received since the July 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for lumbar spine degenerative disc disease and 
lumbar strain.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision, which denied service 
connection for residuals of a lumbar injury, is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the July 2002 rating 
decision is new and material; the claim for service 
connection for lumbar spine degenerative disc disease and 
lumbar strain is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 
3.317, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 


favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  

In an July 2007 letter, VA (1) informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible; (2) provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); and (3) provided the Veteran with an explanation 
of the meaning of both "new" and "material" evidence and 
provided notice of the particular type of evidence needed to 
substantiate elements found to be insufficiently shown at the 
time of the previous denial of service connection.  

The Veteran's service treatment records, VA and private 
treatment records, VA examinations, a Board hearing 
transcript, and lay statements have been associated with the 
claims file.  The Veteran was afforded a VA examination in 
October 2007.  As discussed in the remand below, the Board 
finds that a supplemental opinion is necessary in this case.  
The Board notes, however, that VA is not required to obtain 
an examination to reopen a finally decided decision.  38 
C.F.R. § 3.159(c).  In light of the Board's favorable 
decision on the issue of whether new and material has been 
presented to reopen the Veteran's claim for service 
connection, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a decision.  VA has provided 
the Veteran with every opportunity to submit evidence and 
arguments in support of his claims, and to respond to VA 
notices.  The Veteran has not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review of whether new and material evidence has 
been received to reopen the claim for service connection.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the Veteran's claim 
for service connection for residuals of a lumbar spine injury 
in a July 2002 rating decision.  The Board is required to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
service connection or other issues on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a) (2009). Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The last final rating decision was in July 2002.  In that 
decision, the RO found that although the Veteran had been 
treated for lower back pain after an injury in October 1982, 
X-rays were normal and there was no chronic injury during 
service or at separation.  The Veteran's first post service 
complaints of back pain were over 19 years after service and 
it was noted that he had been in multiple vehicle accidents 
since service.  The single episode of treatment in service 
was considered to be acute and transitory and healed without 
residuals.  Thus, the Board finds that new and material 
evidence in this case must raise a reasonable possibility of 
substantiating the Veteran's claim that his currently 
diagnosed degenerative disc disease and lumbar strain back is 
related to service. 

Evidence received subsequent to the July 2002 rating decision 
in relation to the Veteran's lumbar spine includes: (1) VA 
treatment records dated in 2003, 2007, and 2009; (2) private 
treatment records dated from 1997 to 2007; (3) a Board 
hearing transcript; (4) lay statements from the Veteran; (5) 
an October 2007 VA examination report; and (6) a January 2010 
opinion from the Veteran's VA physician.  This evidence is 
new in that it has not previously been submitted.

The Board finds that the new evidence submitted is material.  
The Veteran reported sustaining an injury to the back while 
in service.  VA and private treatment records reflect 
complaints of low back pain since 1997, but indicate that 
such complaints were related to post-service motor vehicle 
accidents which occurred in 1997, 2003, and 2005.  An October 
2007 VA examination shows that the Veteran's degenerative 
disc disease is not likely related to service, and that it 
would be speculative to relate the Veteran's lumbar strain to 
service.  However, in a January 2010 letter, the Veteran's VA 
physician stated that the Veteran's low back pain and 
sympathetic dystrophy of his right arm were most likely a 
result of his motor vehicle accident while driving a forklift 
in the Army.  New evidence of record indicates that the 
Veteran's current lumbar spine disability may be related to 
an injury in service.  The Board finds, therefore, that this 
evidence relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  Accordingly, the Board 
finds that the Veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for lumbar spine degenerative disc disease 
and lumbar strain.  As such, the claim has been reopened.

However, as explained in the REMAND below, further 
development is necessary before the Board can address the 
merits of the Veteran's claim.


ORDER

The claim of entitlement to service connection for lumbar 
spine degenerative disc disease and lumbar strain is 
reopened, and to this extent only, the appeal is granted.


REMAND

Cervical Strain and Sleep Apnea

The Veteran submitted a timely February 2010 notice of 
disagreement to a December 2009 rating decision which 
continued a 30 percent disability rating for cervical strain 
and denied service connection for sleep apnea.  However, a 
statement of the case which addresses these issues has not 
been associated with the claims file.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2009); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of 
the remand is to give the RO/AMC an opportunity to cure this 
defect.  Thereafter, the RO/AMC should return the claims file 
to the Board only if the Veteran perfects his appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); see also In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) (holding that if the claims file does not 
contain a notice of disagreement, a statement of the case and 
a VA Form 9 [substantive appeal], the Board is not required 
and has no authority to decide the claim).

Lumbar Spine Degenerative Disc Disease with Lumbar Strain

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Id.

In his January 2007 claim, the Veteran reported that he 
received medical care for his back condition at the Florida 
Spine Institute in Clearwater, Florida.  The Veteran has 
submitted treatment records from the Florida Spine Institute 
dated from 1997 to 2007.  During the Veteran's Board hearing, 
the Veteran indicated that all treatment records had been 
submitted, and that he had no additional records to submit.  
The Veteran, however, also indicated that he continued to 
receive current treatment for his back at the Florida Spine 
Institute and at the VA Medical Center in Bay Pines, Florida.  
This evidence of current treatment should be obtained prior 
to adjudication of the Veteran's service connection claim on 
the merits.  

The Board finds, therefore, that the RO/AMC should obtain any 
updated treatment records from the Florida Spine Institute.  
The RO/AMC should obtain any outstanding medical records 
pertaining to the Veteran's lumbar spine disability from the 
VA Medical Center in Bay Pines, Florida.   See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).

The Veteran was afforded a VA examination to address his 
claimed lumbar spine disability in October 2007.  In January 
2010, the Veteran submitted an additional medical opinion 
from his VA physician in support of his claim.  

Although the Veteran's VA physician indicated that he had 
reviewed the Veteran's medical records; he did not discuss 
pertinent findings from the Veteran's service treatment 
records.  Service treatment records reflect a cervical spine 
injury, but do not reflect any specific diagnoses related to 
the lumbar spine.  The VA physician also failed to discuss 
findings from VA and private treatment records which show 
that the Veteran had complaints of low back pain subsequent 
to several post-service motor vehicle accidents which were 
reported to have occurred in June 1997, October 2003, and 
October 2005.  The Board finds it notable that the Veteran 
was diagnosed with posttraumatic lumbosacral sprain/strain in 
June 1997.  Because the January 2010 opinion did not 
adequately address findings in the service treatment records 
or findings related to post-service motor vehicle accidents, 
the Board finds that a remand for a supplemental medical 
opinion is necessary to address all of the relevant medical 
evidence of record, to include the January 2010 opinion 
provided by the Veteran's VA physician.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a statement of 
the case addressing the issues of 
entitlement to (1) an increased evaluation 
in excess of 30 percent for cervical 
strain; and (2) service connection for 
sleep apnea.  The Veteran should be given 
an opportunity to perfect an appeal by 
submitting a timely substantive appeal.  
The RO/AMC should advise the Veteran that 
the claims file will not be returned to 
the Board for appellate consideration of 
these issues following the issuance of the 
statement of the case unless he perfects 
his appeal. 

2.  After securing the necessary release 
forms, the RO/AMC should obtain updated 
treatment records from the Florida Spine 
Institute in Clearwater, Florida dated 
from 2007 to present.  If the search for 
such records has negative results, 
documentation to that effect must be added 
to the claims file.

3.  The RO/AMC should obtain any 
outstanding treatment records from the VA 
Medical Center in Bay Pines, Florida which 
pertain to the Veteran's claimed lumbar 
spine disability and should associate them 
with the claims file.  If the search for 
such records has negative results, the 
RO/AMC should notify the Veteran and place 
a statement to that effect in the 
Veteran's claims file.

4.  After all available records have been 
associated with the claims file; the 
RO/AMC should schedule the Veteran for an 
appropriate orthopedic examination to 
determine the nature and etiology of any 
current back disability shown to be 
present.  The claims folder must be made 
available to the examiner for review.   
The examiner should note in the report 
that the claims file was available for 
review. 

Following examination and review of the 
record, the examiner should provide an 
opinion as to whether the Veteran's 
current back disability to include lumbar 
spine degenerative disc disease and/or 
lumbar strain is at least as likely as not 
related to his military service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a clear 
rationale for his or her opinion with 
references to the evidence of record and 
must provide a discussion of the facts and 
medical principles involved.  The 
examiner's attention is called to the 
Veteran's service treatment records in 
service concerning his back complaints, 
the medical records identifying post-
service back injuries in June 1997, 
October 2003, and October 2005 as well as 
the medical examinations and opinions of 
record.   

5.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


